Citation Nr: 1212780
Decision Date: 04/06/12	Archive Date: 05/24/12

Citation Nr: 1212780	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-06 413	)	DATE APR 06 2012
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder, and if so whether service connection should be granted.

2. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.

3. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for multiple substance and alcohol abuse.

4. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for residuals of exposure to Agent Orange, and if so whether service connection should be granted.

5. Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for headaches.

6. Entitlement to service connection for chronic bronchitis.

7. Entitlement to service connection for mood disorder.

8. Entitlement to special monthly pension based on the need for regular aid and attendance of another person or upon housebound status.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied reopening the previously-denied claim of entitlement to service connection for posttraumatic stress disorder, and also denied special monthly pension.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

The Board denied the Veteran's claims in a September 27, 2011 decision.  The record indicates that on September 7, 2011, the Board received the Veteran's request for a copy of a December 2010 VA examination, and his request for a thirty-day extension to submit additional evidence, pending receipt of the December 2010 VA examination.  On September 21, 2011, the Board denied the Veteran's request for an extension of time for lack of good cause and proceeded with adjudication of the appeal.  In written correspondence, the Veteran's representative indicates that the Veteran received the December 2010 VA examination on September 26, 2011, the day prior to dispatch of the Board decision in question.  On September 28, 2011, the Board received additional evidence submitted by the Veteran's representative in support of the appeal.  

Upon current review of the record, the Board finds that vacatur of the 
September 27, 2011 decision is warranted.  In this case, the Veteran's representative submitted argument two days after receiving a copy of the December 2010 VA examination.  Although the Board previously denied an extension request, based on the representative's submission of additional argument following first receipt of evidence in VA's possession, the Board finds that due process requires vacatur of the prior decision to allow consideration of this evidence.   

Accordingly, the September 27, 2011 Board decision addressing the issues above is vacated.

Furthermore, in light of the above-noted history, the Veteran will be separately advised by correspondence that he will be given an additional 60-day period to submit any further evidence or argument before the Board readjudicates the appeal.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 1136328	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder, and if so whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for multiple substance and alcohol abuse.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for residuals of exposure to Agent Orange, and if so whether service connection should be granted.

5.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for headaches.
6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to service connection for mood disorder.

8.  Entitlement to special monthly pension based on the need for regular aid and attendance of another person or upon housebound status.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied reopening the previously-denied claim of entitlement to service connection for posttraumatic stress disorder, and also denied special monthly pension.

Also on appeal is an August 2010 rating decision that denied the other issues enumerated on the title page.

In characterizing the claims as shown on the title page, the Board has considered that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, if the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication, and a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In August 2008, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the VA Central Office in Washington, D.C.  A transcript of the hearing is of record.

In March 2009, the Board remanded the issues of service connection for posttraumatic stress disorder and entitlement to special monthly pension to the RO for further development.  The file has now been returned to the Board for further appellate review.

The issue of entitlement to service connection for psychotic disorder not otherwise specified has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board accordingly does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for posttraumatic stress disorder in a decision issued in October 2005; the Veteran's appeal to the United States Court of Appeals for Veterans Claims (Court) was dismissed as untimely.  
2.  Evidence received since October 2005 relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for posttraumatic stress disorder that is not cumulative or redundant of evidence already of record.

3.  The preponderance of the evidence is against a finding that the Veteran has posttraumatic stress disorder.

4.  A decision by the Board in June 2001 denied reopening of a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.

5.  Evidence received since June 2001 does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, or is cumulative or redundant of evidence already of record.

6.  Service connection for multiple substance and alcohol abuse was denied in an unappealed rating decision issued in April 1990.

7.  Evidence received since April 1990 does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for multiple substance and alcohol abuse or is cumulative or redundant of evidence already of record.

8.  Service connection for residuals of Agent Orange exposure was denied in an unappealed rating decision issued in November 1979.

9.  Evidence received since November 1979 relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for residuals of Agent Orange exposure.

10.  The Veteran is presumed to have been exposed to Agent Orange in Vietnam but has no residuals of such exposure.

11.  Service connection for headaches was denied in an unappealed rating decision issued in January 1987.

12.   Evidence received since January 1987 does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for headaches or is cumulative or redundant of evidence already of record.
 
13.  Chronic bronchitis is not etiologically related to active service.

14.  A mood disorder is not etiologically related to active service.

15.  The Veteran is not housebound and is not so helpless as to need regular aid and attendance by another person.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for posttraumatic stress disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Posttraumatic stress disorder is not due to or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  New and material evidence has not been received to reopen the previously-denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has not been received to reopen the previously-denied claim of entitlement to service connection for multiple substance and alcohol abuse.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for residuals of Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The Veteran does not have residuals of Agent Orange exposure that are due to or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

7.  New and material evidence has not been received to reopen the previously-denied claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  Chronic bronchitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

9.  A mood disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

10.  The criteria for entitlement to special monthly pension based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. § 1521(d),(e) (West 2002); 38 C.F.R. § 3.351(a)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to the benefits identified on the title page.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was provided complete notice, including the effective-date and disability-rating elements, prior to the rating decisions on appeal. 

VCAA notice requirements in regard to new-and-material-evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or he of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice requirements of Kent are satisfied in this case.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records and service personnel records are of record, are Social Security Administration (SSA) disability records and treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  

The Veteran has been afforded several VA medical examinations in response to the claims herein decided.  The Veteran has also been afforded a hearing before the Board, at which time he presented oral argument in support of his claims.  The Board notes in this regard that when the issue involves a reopening of a previously-denied claim, the VCAA does not require a medical examination unless the claim is actually reopened.  In regard to the claims for service connection for Agent Orange exposure, chronic bronchitis, and mood disorder, the Veteran has not shown a prima facie case of service connection for these claimed disabilities and remand for examinations is not warranted at this point.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran has not identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed based upon the same factual basis.  38 U.S.C.A. § 7104(b) (West 2002).  A claim that has been denied by the agency of original jurisdiction may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to these rules is addressed under the provisions of 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

New and material evidence: entitlement to service connection for posttraumatic stress disorder

The Board issued a decision in October 2005 that reopened a previously-denied claim of entitlement to service connection for posttraumatic stress disorder and denied the claim on the merits.  The Veteran filed a belated appeal to the United States Court of Appeals for Veterans Claims, which dismissed the appeal as untimely.  The Board's decision of October 2005 is accordingly final.  See 38 C.F.R. § 20.1100. 

The Board's decision in October 2005 denied service connection for posttraumatic stress disorder based on a finding that the Veteran had not shown a verified in-service stressor.

Evidence received since October 2005 includes a December 2010 memorandum by the RO's Joint Services Records Research Center (JSRRC) coordinator showing that the Veteran's claimed in-service stressor (receiving incoming fire while driving in convoys in Vietnam) had been demonstrated sufficient to warrant reopening the claim and affording the Veteran a VA examination.  The RO characterized the stressor as having been "conceded."

Confirmation of stressor was the specific element of entitlement to service connection that was not shown in October 2005.  Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to that extent.  The Board's determination of the merits of the claim is set forth below.


New and material evidence: acquired psychiatric disorder other than posttraumatic stress disorder

A VA rating decision in November 1979 denied service connection for a nervous condition because the evidence did not show a nervous disorder during service or a psychosis within the first year after service discharge.  

The Board notes at this point that the VA schedule of ratings does not recognize "nervous condition" per se as a psychiatric disorder for which service connection can be awarded; see 38 C.F.R. § 4.130 (schedule of ratings - mental disorders).  Similarly, the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) does not recognize "nervous condition" as a diagnosis; see Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

Thereafter, a rating decision in April 1990 denied service connection for manic-depressive nervous condition.  In November 1998 the RO denied service connection for posttraumatic stress disorder; the Veteran appealed that decision, but he asserted on appeal that he wanted to withdraw his claim for posttraumatic stress disorder and to press a claim for entitlement to service connection for bipolar disorder instead.  The Board thereupon recharacterized the issue then on appeal as a claim of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder, and issued a decision in June 2001 that denied reopening the claim.  

The Board's decision was based on a finding that, although the new evidence showed diagnosis of and treatment for bipolar disorder, such diagnosis had been previously of record and nothing in the new evidence showed any relationship to service.

The Board's decision in June 2001 is final.  See 38 C.F.R. § 20.1100.

Evidence of record in June 2001 consisted of the following:  

      (1) Service treatment records, which showed no psychiatric disorder during service.  At service separation, psychiatric evaluation was normal.  In a Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, any drug or narcotic habit, and excessive drinking habit.

      (2) VA mental health examination in November 1986, which noted a diagnosis of antisocial personality disorder. 

      (3) VA inpatient psychiatric treatment records dating from March-May 1987,which noted  diagnosis of alcohol and substance abuse but no other psychiatric diagnoses.

      (4) SSA disability determination in October 1987, which found a current disability due to diagnosed bipolar (manic-depressive) symptoms.

      (5) VA psychiatric examination in February 1988, which diagnosed continuous alcohol dependence, polysubstance abuse in alleged remission, continuous cannabis abuse, antisocial adult behavior, and antisocial and narcissistic personality disorders.

      (6) A statement by the Veteran in May 1989 that he had suffered an undocumented "nervous breakdown" during National Guard summer camp in August 1988.  

      (7) VA inpatient treatment records in January 1990 for mixed substance abuse (alcohol and cannabis) and mixed bipolar disorder.

      (8) VA psychiatric examination in February 1990 in which the examiner diagnosed continuous alcohol dependence, polysubstance abuse in partial remission and antisocial personality disorder with narcissistic features. 
  
      (9) Statement by the Veteran in July 1990 that he started having "trouble with his nerves" in 1970, two years after separation from active service.

      (10) VA psychiatric examination in July 1991 in which the examiner diagnosed alcohol dependence, marijuana abuse and schizoaffective disorder.

      (11) Correspondence from Dr. DBM from March 1989 to September 1993 showing showed diagnoses of manic-depressive illness, bipolar type, and alcohol dependence.

      (12) VA psychiatric examination in March 1994 in which the examiner diagnosed schizoaffective disorder and alcoholism.

      (13) VA mental health clinic notes in September 1998 showing history of "mood swings" reportedly since 1969 and current diagnosis of rule out bipolar disorder and rule out posttraumatic stress disorder. 

      (14) The Veteran's testimony before the Board in January 2001 that he was currently being treated by VA for bipolar disorder and that he had a nervous breakdown in the National Guard in either 1987 or 1988 after being yelled at by a sergeant, which he stated was why he was not allowed to reenlist.  However, he noted that his psychiatric disorder had existed prior to 1987 or 1988 and believed it related to his service in Vietnam.  

Evidence relevant to an acquired psychiatric disorder other than posttraumatic stress disorder that has been received since June 2001 is as follows:

      (1) SSA disability determination in December 1989 but not previously of record that show continuation of disability benefits for recurrent bipolar disorder.  Included was an October 1989 examination report for the Indiana Department of Human Services showing diagnoses of bipolar disorder and alcohol abuse with reported onset of bipolar disorder in 1980. 

      (2) Notes from VA counseling group in February 1999 but not previously of record that show current working diagnoses of antisocial personality and polysubstance abuse, although bipolar/schizophrenic spectrum could not be ruled out. 

      (3) VA posttraumatic stress disorder evaluation in January 2006 that shows no current posttraumatic stress disorder but notes diagnoses after examination of schizoaffective disorder and bipolar disorder, both by report of records.  Of note, the examiner stated the Veteran was obsessed with income, finding more income, filing claims and obtaining larger pensions or other disability incomes.

      (4) The Veteran's VA active problem list in November 2006, which includes psychotic disorder, polysubstance abuse, antisocial personality disorder and bipolar disorder.  

      (5) An August 2007 VA mental health clinic treatment note by a psychiatrist, showing diagnosed mood disorder, not otherwise specified, rule out bipolar disorder, alcohol and nicotine dependence, and schizoaffective disorder and bipolar disorder by history.  Of note, the examiner stated the Veteran spoke jealously about other people who were getting more money than he was. 

      (6) In January 2008 the same psychiatrist continued the diagnoses above and added schizotypal personality disorder by history.

      (7) The Veteran was interviewed by a VA psychologist in April 2009 who noted the Veteran "rambled on" about his desire to be awarded an increase in his service-connected disability.  Current diagnoses was mood disorder, not otherwise specified, and polysubstance abuse (by record).

      (8) The Veteran was examined in December 2010 by a VA psychologist who diagnosed psychotic disorder, not otherwise specified, bipolar disorder (by history) and polysubstance abuse.  The examiner stated the Veteran was much more concerned with discussing why he should be awarded more money by VA.  

On review of the evidence above, the Board finds the Veteran has not submitted new and material evidence to reopen the previously-denied claim for entitlement to service connection for acquired psychiatric disorder other than posttraumatic stress disorder.  The new evidence does not cite a new diagnosis since June 2001 (other than "mood disorder, not otherwise specified," in April 2009 and "psychotic disorder, not otherwise specified, in December 2010, both of which are isolated diagnoses found nowhere else in the Veteran's voluminous file) and does not provide a new medical opinion regarding a relationship between the claimed disorder (however diagnosed) and service, or any other previously unproven element of the claim.  Thus, there is no new and material medical evidence added to the record.  Shade, supra.

The Board acknowledges that lay evidence received subsequent to a final decision is considered credible for the purpose of reopening the veteran's claim, unless it is inherently false or untrue, or is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the new lay evidence introduced by the Veteran does not suggest a previously-unconsidered theory of symptoms in service or chronic disorder since discharge from service, or any other previously-unconsidered theory of causation.  The new evidence introduced by the Veteran is essentially a reiteration of his personal belief that his claimed disorder is due to service; however, where resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder has not been received, and the Board's decision of June 2001 remains final.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
New and material evidence: alcohol and substance abuse

A VA rating decision in January 1987 denied service connection for multiple substance abuse, based on a characterization of disability as a result of the Veteran's habits.  Thereafter, a rating decision in April 1990 reopened the claim and continued the denial of service connection for alcoholism.  The Veteran did not appeal, and the rating decision is final.  See 38 C.F.R. § 20.302.

Evidence of record in April 1990 consisted of the following: (1) Service treatment records; (2) VA inpatient treatment records from July 1986 showing the Veteran's parents were both alcoholic and the Veteran's own problem with alcohol began after he entered the Army; diagnosis was continuous alcohol dependence; (3) Report of VA compensation and pension examination in November 1986 that noted treatment for diagnosed continuous alcohol dependence and substance abuse; (4) Report of examination in November 1986 by a VA social worker who noted heavy use of alcohol during and after active service; (5) VA mental health examination in November 1986 that noted diagnosis of alcohol dependence and antisocial personality disorder; (6) VA inpatient treatment records from March-May 1987 show treatment for continuous alcohol dependence and multiple substance abuse (LSD, marijuana, amphetamines, mushrooms, cocaine, diladid and heroin); (7) VA psychiatric examination in February 1988 showed diagnosis of continuous alcohol dependence, polysubstance abuse in alleged remission and continuous cannabis abuse; (8) VA inpatient treatment in July 1989 and January 1990 for continuous alcohol dependence and mixed substance abuse (alcohol and cannabis); and (9) Report of VA psychiatric examination in February 1990 showing diagnosis of continuous alcohol dependence and polysubstance abuse in partial remission.  

Evidence received into the record since April 1990 that is relevant to alcohol and substance abuse is as follows: (1) Report of VA psychiatric examination in July 1991 in which the examiner diagnosed alcohol dependence and marijuana abuse; (2) Letters from Dr. DPM showing diagnosis of alcohol dependence; (3) Report of VA psychiatric examination in March 1994 showing diagnosis of alcoholism; and (4) VA psychiatric medicine management notes, outpatient treatment notes and medical and psychiatric examinations through January 2011 showing continued alcohol abuse and polysubstance abuse.    

The Board notes initially that no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).

The claim was previously denied because the Veteran's alcohol and substance dependence was due to his own willful misconduct.  Nothing in the new evidence received suggests otherwise, or suggests that the Veteran's claimed disorder is somehow related to a service-connected disability.  Accordingly, the new evidence does not relate to any previously unproven element of the claim and is not material. Shade, supra.

The Board concludes that new and material evidence to reopen the claim for entitlement to service connection for service connection for alcohol and substance abuse has not been received, and the rating decision of April 1990 remains final.  

As the veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the claim the benefit-of-the-doubt doctrine is not applicable.  Annoni, 5 Vet. App. 463, 467.  

New and material evidence: residuals of Agent Orange exposure

In Spencer v. Brown, 17 F.3d. 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993), it was held that under appropriate circumstances, an intervening change in the applicable law may entitle a claimant to receive consideration of a claim on a de novo basis, or as a "new" claim, even though the claim is based essentially on the same facts as those previously decided.  See also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998).

In this case, a VA rating decision in November 1979 denied service connection for Agent Orange exposure because the Veteran had not been treated for residuals of such exposure or shown that he was ever exposed to Agent Orange.  However, since November 1979 VA regulations have been amended to presume exposure to herbicides for any Veteran who served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  

The Veteran in this case served in Vietnam in 1968, so herbicide exposure is now presumed.  Since evidence of exposure was one of the reasons the claim was originally denied the criteria for reopening are met.  Shade, supra.

The Veteran's appeal is granted to that extent.  The Board's determination of the merits of the claim is set forth below.

New and material evidence: headaches

A VA rating decision in November 1979 denied service connection for headaches because the evidence did not show the disorder during service.  A VA rating decision in January 1987 continued the denial of service connection for headaches, based on VA neurological examination within normal limits.

Evidence of record in January 1987 consisted of Service treatment records; report VA mental health examination in November 1986 that noted provisional diagnosis of headaches - nervous condition and post-examination diagnosis of alcohol dependence and antisocial personality disorder; and, VA neurologic examination in December 1986 that showed impression of recurrent post-traumatic headaches.    

Evidence received since January 1987 that is relevant to headaches is as follows: (1) In a VA treatment note in March 1987 the Veteran endorsed history of head trauma at age 13 and age 15 with subsequent history of seizure disorder but no history of frequent headaches; (2) In a VA examination in July 1986 the Veteran endorsed head injury in a traffic accident at age 13 in which he was knocked  unconscious and hospitalized, and another traffic accident in approximately 1985 in which he was not knocked unconscious; (3) In July 1987 the Veteran submitted a statement endorsing head trauma at age 14 (prior to service) and again in approximately 1984 (post-service); and (4) A VA examination in November 1993 noted complaint of headaches; neurological examination was largely nonfocal and the examiner diagnosed multiple past trauma with no residual deficits.     

On review, the Board finds new and material evidence has not been submitted to reopen the claim.  There is no new medical evidence showing a relationship between headaches in service, and no new lay evidence suggesting headaches in service or chronic since discharge from service.  Also, there is no new diagnosis of an underlying disability resulting in headache symptoms for which a theory of service connection could be entertained.  In sum, the new evidence does not address a previously-unproven element and is accordingly not material.  Shade, supra.

Under these circumstances, the Board finds that new and material evidence to reopen the claim for entitlement to service connection for service connection for headaches has not been received, and the rating decision of January 1987 remains final.  

As the veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni, 5 Vet. App. 463, 467.  

Entitlement to Service Connection

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

In order to prevail on the issue of service connection there must competent evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for entitlement to service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Initially, the Board notes that the Veteran's credibility has been called into question.  Specifically, he has provided inconsistent statements over the years, and it is difficult for the Board to distinguish between what is truth and what is fiction.  For example, in December 1986, the Veteran reported that he sustained shrapnel injuries to his right ankle and left hand while he was in service.  However, the service treatment records do not remotely substantiate that allegation, and, in fact, the Veteran's own statements during service refute it.  In the October 1968 separation examination, it shows the examiner noted a scar in the right supraclavicular area, scars in the umbilical area, and one over the knee.  At service entrance, in reporting his past medical history, the Veteran reported he had a repair for a broken collar bone and exploratory surgery on his abdomen from a gunshot wound.  While the scar on the right knee is not explained, the Veteran specifically denied ever having or having then "'trick' or locked knee."  In the Report of Medical History completed by the Veteran at service separation, he wrote, "My health is good and sound."  He specifically denied having any illness or injury other than those reported (he reported breaking his collar bone in a motorcycle accident prior to service).  The Veteran attested to the truth of his statements.  See "Warning" below Item # 38.  The examiner wrote, "No injuries or illnesses incurred while in service."  

The Board finds as fact that had the Veteran sustained shrapnel wounds to his right ankle and left hand, it would have been documented somewhere in the service treatment records, particularly the October 1968 Report of Medical History, which the Veteran completed himself.  Those injuries are not ones that someone would typically forget.  The fact that the Veteran had the sense to report the collar bone injury, but somehow neglected to report a more contemporaneous injury has led the Board to believe that no such injury to the right ankle or left hand occurred during service, to include while in Vietnam.  Thus, the Board finds as fact that the 1986 statement made by the Veteran was a false statement.  This damages his credibility.

At an October 1988 RO hearing, the Veteran testified, under oath, that he was mortared and thrown from a truck 12 to 15 feet and broke his ankle.  Again, at service separation, the Veteran denied any disease or injury while in service.  He had reported a history of broken bones, but noted it was the collar bone injury he sustained prior to service.  That would have been where the Veteran, had he broke his ankle in service, should have documented such injury, if such injury occurred.  The Board finds as fact that this was a false statement made by the Veteran under oath, which further damages his credibility.

At an April 2004 hearing, the Veteran provided sworn testimony that he was in Vietnam when the TET offensive occurred in January 1968.  The service personnel records show he was not sent to Vietnam until April 1968-well after the TET offensive occurred.  The Board finds as fact that the Veteran was not present in Vietnam in January 1968.  This is further evidence of the Veteran providing false statements, particularly under oath and is an additional basis for why the Board accords his statement little to no credibility.

In an October 2005 Board decision, it stated the following, in part:

The [V]eteran has claimed a variety of stressors.  Some simply lack credibility warranting further inquiry.  The [V]eteran claims drinking brake fluid in a nightclub may involve his PTSD diagnosis.  He claims that his father's death from diabetes related to Agent Orange may relate to his PTSD.  But it is clear from his father's death certificate that the [V]eteran's father died from a pulmonary disorder caused by severe vascular disease.  The [V]eteran claimed that fighting in the TET offensive may have related to his PTSD.  But the [V]eteran did not serve in Vietnam during the January 1968 TET offensive.  He claimed that he was blown out of his truck by an explosion which broke his ankle.  But the record is negative for evidence showing that the [V]eteran experienced an ankle injury while in service.  In fact, the [V]eteran's discharge report of medical examination, drafted approximately 11 months following his entry into active service and just before he left Vietnam, reported his lower extremities as normal.  The discharge report of medical history, drafted around the same time, is similarly negative for evidence concerning an ankle injury.  In it, the [V]eteran reports history of a preservice broken collarbone.  But he also reports his health as "good and sound." And in the physician's summary section of the report, it is noted "no injuries or illnesses incurred while in service so far."

While some of the findings made in that decision regarding the Veteran's credibility are essentially the same as the ones made in this decision, the Board incorporates the findings of fact made by the Board in October 2005 into this decision.

Finally, the Board cannot ignore findings made by medical professionals regarding the Veteran's desire to obtain more compensation from VA.  In a January 2006 VA mental health record, the psychologist noted that the Veteran complained of insufficient income and was seeking inpatient care so it would help with his disability claim.  The examiner stated the Veteran's "concerns all focused on income, obtaining more income, filing claims, and obtaining larger pensions or other disability incomes."  He added the Veteran was "obsessed with disability income, comparing himself to others and their disability income."  The Board has taken such clinical findings into consideration, as it is within the Board's right to do so.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; however, personal interest may affect the credibility of the evidence).

The Board understands that the Veteran has been diagnosed with psychiatric disorders that would indicate he may not be intentionally providing false facts.  However, whether such false facts are intentional or unintentional does not negate the concern the Board has with whether it can rely on statements coming from the Veteran.  If such facts are not true, they are not true regardless of whether the person asserting such facts believes them to be true or not.  The Board finds that the Veteran's statements are unreliable for the reasons stated above.

Analysis

Service connection for posttraumatic stress disorder

Service connection specifically for posttraumatic stress disorder "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Service treatment records show no indication of psychiatric problems during service.  Report of medical examination in October 1968 prior to separation from service shows clinical psychiatric impression of "normal."  The self-reported Report of Medical Examination in October 1968 shows the Veteran denied history of depression or nervous trouble of any sort.
The Veteran had inpatient VA psychiatric treatment in July 1986 for problems related to alcohol abuse.  During interview with a psychologist the Veteran reported having driven in convoys in Vietnam but denied that being in service had caused any major changes in his life, and he stated on the contrary that he wished he had stayed in service.

The Veteran submitted a claim for posttraumatic stress disorder in October 1987.  He had a VA psychiatric examination in February 1988 to determine whether he had posttraumatic stress disorder; the examiner diagnosed continuous alcohol dependence, polysubstance abuse in alleged remission, continuous cannabis abuse, antisocial adult behavior, and antisocial and narcissistic personality disorders.  The examiner specifically stated there was no evidence of any psychiatric disorder other than alcohol and cannabis abuse; there was no evidence of posttraumatic stress disorder or any other psychiatric disorder including major depression, mania, bipolar disorder or psychotic process.  The RO thereupon denied service connection for posttraumatic stress disorder in a March 1988 rating decision, which the Veteran appealed.

The Veteran testified at a hearing before a Hearing Officer in October 1988 regarding his claimed posttraumatic stress disorder.  He described various stressors in service but acknowledged that he had never been actually diagnosed with posttraumatic stress disorder.

The Board eventually issued a decision in October 1989 that denied entitlement to service connection for posttraumatic stress disorder based on a finding that there was no diagnosis of the disorder.

The Veteran had a VA psychiatric examination in February 1990 in which the examiner diagnosed continuous alcohol dependence, polysubstance abuse in partial remission and antisocial personality disorder with narcissistic features.  The examiner specifically stated the Veteran's time in Vietnam did not seem to be having any current effect on him and there was no evidence of posttraumatic stress disorder.   

VA mental health clinic notes in September 1998 show the Veteran presented with self-reported posttraumatic stress disorder problems.  He had a history of "mood swings" reportedly since 1969 and history of diagnosed bipolar disorder, which appeared to be much more accurate than posttraumatic stress disorder but the diagnosis was unclear at present due to tangentiality and looseness of thought.  Diagnosis was rule out bipolar disorder and rule out posttraumatic stress disorder.

The Veteran submitted another claim for entitlement to service connection for posttraumatic stress disorder in October 1998.  The RO denied service connection in a rating decision in November 1998, based on no diagnosed posttraumatic stress disorder shown.  The Veteran appealed.

The Veteran testified before the Board in January 2001 that he was currently being treated by VA for bipolar disorder.  He testified he had a nervous breakdown in the National Guard in either 1987 or 1988 after being yelled at by a sergeant, which he stated was why he was not allowed to reenlist.  However, he stated his psychiatric problems pre-dated that incident and related to his service in Vietnam.  He asserted that he wanted to pursue a claim for entitlement to service connection for bipolar disorder, not posttraumatic stress disorder, so the question of service connection for posttraumatic stress disorder was not addressed by the Board.  

VA group psychotherapy notes from January 1999 to June 2002 are of record.  In February 1999 the psychologist noted current diagnosis of antisocial personality and polysubstance dependence, although bipolar/schizophrenic spectrum could not be ruled out.  Beginning in March 1999 the diagnosis line reflects posttraumatic stress disorder, although without indication as to the basis for such diagnosis.   

The RO issued rating decisions in May 2002 and July 2002 that denied service connection for posttraumatic stress disorder, based on a finding that although diagnosis of posttraumatic stress disorder had been newly added to the record, there was no verified stressor.  The Veteran appealed.

The Veteran testified before the RO's Hearing Officer in April 2004 in regard to his in-service stressors in Vietnam.  The Board eventually issued a decision in October 2005 denying service connection for posttraumatic stress disorder, based on a finding that although the Veteran had been diagnosed with posttraumatic stress disorder, there was no medical evidence linking the disorder to the claimed stressors.

A VA medicine clinic note in April 2005 notes the Veteran's VA psychiatrist had made a diagnosis of "psychotic disorder" but had apparently never made a formal diagnosis of posttraumatic stress disorder.  There would be no further follow-up in the psychiatric clinic due to lack of progress, and specifically there was no posttraumatic stress disorder.  As of November 2006 the Veteran's VA problem list included psychotic disorder, polysubstance abuse, antisocial personality disorder and bipolar disorder, but not posttraumatic stress disorder.

The Veteran had a VA posttraumatic stress disorder evaluation in January 2006.  The examiner noted the Veteran had been evaluated in the past by the posttraumatic stress disorder clinic but had not met the diagnostic criteria for posttraumatic stress disorder, and the records confirmed the Veteran did not have posttraumatic stress disorder.  The Veteran reported combat in Vietnam but his only posttraumatic stress disorder-related symptoms were an occasional flashback or nightmare.  The examiner performed an interview and noted clinical observations in detail.  The examiner stated the Veteran did not have posttraumatic stress disorder; rather, the examiner diagnosed schizoaffective disorder and bipolar disorder, both by report of records.  

An August 2007 VA mental health clinic treatment note by a psychiatrist notes the Veteran reported having participated in posttraumatic stress disorder anger management counseling; the Veteran was never thought to have posttraumatic stress disorder, although he himself was convinced he did have posttraumatic stress disorder.  Family history was positive for mental disorder on his mother's side and his father's side.  The psychiatrist conducted an interview and noted clinical observations in detail, including an observation that although the Veteran reported being anxious and bothered by his Vietnam experience he was unable to describe the exact symptomology such as flashbacks or dreams.  The psychiatrist diagnosed mood disorder, not otherwise specified, rule out bipolar disorder, alcohol and nicotine dependence, and schizoaffective disorder and bipolar disorder by history. 

The Veteran testified before the Board in August 2008 regarding his stressful experiences in Vietnam.   

The Veteran was admitted for inpatient treatment by VA in June 2009 for depression related to alcohol abuse and financial problems.  The interviewing psychologist noted the Veteran had been preoccupied for the past 15 years with secondary gain of obtaining a diagnosis of posttraumatic stress disorder, and had been labeled as a malingerer by VA.  Posttraumatic stress disorder has specifically been ruled out in many previous examinations for lack of credible stressor and absence of genuine posttraumatic stress disorder symptoms.  The examiner diagnosed current alcohol dependence and cannabis abuse but did not diagnose posttraumatic stress disorder.  The examiner noted the Veteran showed constant themes of self-pity, blaming others for his problems, feelings of having been "shafted" all his life, and jealousy toward others who had "gamed the system" to their advantage.  The Veteran was offered substance abuse rehabilitation and vocational rehabilitation but declined both.

Following the RO's concession of stressor the Veteran was afforded a VA psychiatric examination in December 2010, performed by a psychologist who reviewed the claims file prior to the examination.  The examiner reviewed the Veteran's subjective social and psychiatric history in detail, and also noted the clinical observations during interview in detail.  The examiner diagnosed psychotic disorder, not otherwise specified, bipolar disorder (by history) and polysubstance abuse.  The examiner specifically stated the Veteran did not meet the criteria for diagnosis of posttraumatic stress disorder because he denied a stressor in which he was in fear of his own life.  The Veteran also did not report any significant avoidance, re-experiencing, or arousal symptoms associated with posttraumatic stress disorder; he was much more concerned with discussing why he should be awarded more money by VA.  It was very difficult for the Veteran to stay on task and answer the examiner's questions, most likely due to his thought disorder. 
On review, the Board finds the preponderance of the evidence is against a finding that the Veteran has posttraumatic stress disorder.  The Board acknowledges that there are occasional references to posttraumatic stress disorder in the treatment records and active problem list, but there are no instances in which a documented psychiatric examination has resulted in a diagnosis of posttraumatic stress disorder; to the contrary, the Veteran has been examined by a number of different psychiatrists and psychologists to specifically to determine if he has posttraumatic stress disorder, and on every instance the result has been a finding that the Veteran does not meet the clinical criteria for diagnosis of posttraumatic stress disorder.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the December 2010 VA psychiatric evaluation report, the examiner provided a detailed rationale for why she believed the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  See page 9.  The Board accords this and the other opinions about why the Veteran does not meet the criteria for posttraumatic stress disorder high probative value.  When the Veteran has been diagnosed with posttraumatic stress disorder, no medical professional has provided a rationale for why he/she thinks the Veteran has such psychiatric disorder.  For these reasons, the Board accords more probative value to opinions that provide a rationale than those that do not.
 
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his statements to various medical providers and his testimony before the Board.

The Veteran is competent to relate events during service, and in this case the RO has conceded the Veteran's reported stressors.  However, this case turns on medical diagnosis.  The Veteran clearly believes himself to be suffering from posttraumatic stress disorder, but lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent and more probative medical opinions of record show the Veteran does not have posttraumatic stress disorder.

In sum, the Board has found the criteria for award of service connection for posttraumatic stress disorder are not met; accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.

Service connection for residuals of Agent Orange exposure

As noted above, the Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumptive.

VA has established a presumptive relationship between Agent Orange exposure and a number of specific diseases enumerated in 38 C.F.R. § 3.309(e), as amended effective August 31, 2010.  The Veteran does not have diagnosis of any of those diseases.

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).
 
Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).
In this case, the Veteran has not cited a specific malady that he asserts is caused by Agent Orange exposure, but the Veteran's VA active medical problems list shows he has disabilities including hypertension, GERD and hepatitis C infection.

None of the medical problems shown in the record are presumptive to Agent Orange exposure, and the new 38 C.F.R. § 3.309(e), which adds ischemic heart disease to the presumptive list, specifically excludes hypertension as a presumptive disorder; see Note 3 to 38 C.F.R. § 3.309(e) (effective from August 31, 2010).  The Veteran has not presented any medical evidence suggesting an association between one of the Veteran's medical disorders and Agent Orange exposure, so the circumstances cited in Combee are not applicable.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  However, in this case the Veteran has submitted no lay evidence in support of his claim other than his apparent belief that he has some unspecified medical problem residual to Agent Orange exposure.  Even though exposure to Agent Orange is conceded, the presence of a current disability requires a medical diagnosis, and, where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza, id.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case there is no medical or even lay evidence of any actual disorder residual to Agent Orange exposure.  The Board accordingly finds the Veteran has not raised a prima facie claim for a disability for which service connection can be considered. 

Based on the evidence and analysis above the Board finds the criteria for service connection for residuals of Agent Orange exposure are not met.  Accordingly, the claim must be denied.


Service connection for chronic bronchitis

Service treatment records show no indication of breathing problems.  In his separation physical examination in October 1968 the clinical evaluation of the lungs and chest was "normal."  In the October 1968 Report of Medical History completed by the Veteran at that time, he denied ever having or having then asthma, shortness of breath, chronic cough, and pain or pressure in chest.  See Item # 20.  The Veteran wrote, "My health is good and sound."  Id. at Item # 17.  Additionally, the examiner wrote, "No injuries or illnesses incurred while in service so far."  Id. at Item # 39.

The Veteran had a VA examination in November 1986 that is silent in regard to any current respiratory disorder.

The Veteran had a VA examination in February 1988 during which he complained of bronchitis.  However, respiratory examination was normal and his chest x-ray was clear.

A private medical treatment note in March 1988 noted diagnosis of airway obstruction and broken nose.

A VA chest x-ray in February 1990 showed clear lungs and no active disease of the chest.  

The Veteran had a VA examination in July 1991 in which the respiratory system was grossly normal on examination.

A VA outpatient treatment note in December 2000 shows the Veteran presented with cold symptoms of three weeks duration.  The clinical assessment was chronic bronchitis with acute exacerbation.  

The Board notes at the outset that the treatment notes cited above show a diagnosis of chronic bronchitis.  Accordingly, the first element of service connection - medical evidence of the claimed disability - is satisfied.  However, evidence of a present condition is generally not relevant to a claim for entitlement to service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, there is no evidence whatsoever of such an etiological connection.

There is nothing in the record in the form of an opinion by a medical provider relating respiratory symptoms, under any diagnosis, to service.  Further, the objective evidence of record disproves respiratory symptoms in service or for many years after discharge from service, and the Veteran had not asserted any undocumented respiratory symptoms that should be considered.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection") ; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  

In sum, although the Veteran has shown a diagnosed disability he has not shown any potential relationship between that disability and service.   He has accordingly not established a prima facie case for service connection.

Based on the evidence and analysis above the Board finds the criteria for service connection for chronic bronchitis are not met, and that the claim must be denied.  

Service connection for mood disorder

As noted above, the VA psychologist in April 2009 diagnosed mood disorder, not otherwise specified.  This is the only occasion of record in which this diagnosis was assigned; the subsequent examiner in December 2010 diagnosed psychotic disorder, not otherwise specified, which is a separate and distinct disorder.
There is no indication of mood disorder in service.  At service separation, psychiatric evaluation was normal.  In a Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, any drug or narcotic habit, and excessive drinking habit.  The first time a mood disorder was diagnosed was in April 2009, forty years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Thorough and patient review of the Veteran's voluminous claims file shows that mood disorder, not otherwise specified, is just one of a myriad of psychiatric diagnoses that have been made over the years; bipolar disorder has been diagnosed consistently while mood disorder, not otherwise specified, has only been diagnosed on only one occasion.  There is no medical evidence linking mood disorder to service, and the Veteran has not asserted a mood disorder began in service or has been continuously present since discharge from service.

The Board accordingly finds the Veteran has not presented a prima facie case for service connection for mood disorder.  Accordingly, the claim must be denied.

Benefit of the doubt  

In arriving at the determinations above the Board has considered the benefit-of-the-doubt rule.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In the claims for service connection above, the preponderance of the evidence is against the claims and the benefit-of-the-doubt rule does not apply.  Gilbert, id.; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to special monthly pension

Legal Criteria

Special monthly pension is payable to a Veteran by reason of the need for the regular aid and attendance of another or based upon housebound status.  38 U.S.C.A. § 1521(d),(e); 38 C.F.R. § 3.351(a)(1).

"Need for aid and attendance" means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The claimant will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(b), (c).

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance and permanently bedridden: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (not to include the adjustment of appliances that normal persons would be unable to adjust without aid such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, physical or mental incapacity that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  "Bedridden" will be that condition that through its essential character actually requires the claimant remain in bed.  The fact the claimant has voluntarily taken to bed, or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure, will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions the veteran is unable to perform should be considered in conjunction with his condition as a whole.  It is only necessary the evidence establish the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be bed.  They must be based on the actual requirement for personal assistance from others.  See 38 C.F.R. § 3.352(a).

Analysis

The instant claim for special monthly pension was received in August 2006.

The Veteran was interviewed by a VA psychiatrist in January 2006.  The Veteran was obsessed with income, finding more income, filing claims and obtaining larger pensions or other disability incomes.  The Veteran's judgment and insight appeared to be adequate-to-poor; his memory was grossly intact.  The examiner assigned a Global Assessment of Functioning (GAF) of 50.

In February 2007 the Veteran was treated in the VA emergency room for a toothache.  The treatment notes show that the Veteran currently had family support, lived alone, was not homeless and did not need social services.

The Veteran was interviewed by a different VA psychiatrist in August 2007, who noted the Veteran spoke jealously about other people who were getting more money.  The Veteran was alert and oriented, with fair-to-poor grooming.  The examiner assigned a GAF of "55 or so."

The Veteran testified before the Board in August 2008 that he lived in a city environment in an efficiency apartment, with kitchen and bathroom.  The Veteran has friends and is able to enter and leave his dwelling. He needs reading glasses but otherwise has vision.  He does not need assistance with activities of daily living and considers himself to be self-sufficient.

The Veteran was interviewed by a VA psychologist in April 2009 who noted the Veteran to have rambled on about his desire to be awarded an increase in his service-connected disability.  The Veteran was alert and oriented, casually but appropriately dressed, poorly groomed and with normal speech.  His mood was generally euthymic despite giving answers suggestive of a high level of depression.  His affect was within normal limits, congruent to mood and non-labile.  Thought processes were loose but goal-directed; thought content was within normal limits with no sign of delusions, hallucinations, paranoia, or suicidal or homicidal ideation.  Memory was grossly intact and judgment and insight were adequate.  The Veteran did not appear to present a threat to himself or to others.  The psychologist assigned a current GAF of 50.

The Veteran was admitted for VA inpatient treatment in June 2009 for medication stabilization.  The history and physical examiner stated the Veteran was not able to care for himself, as he usually presented for treatment in a disheveled and malodorous condition.  Mental status examination showed the Veteran to be disheveled but alert and oriented, with fair-to-poor grooming and hygiene.  Speech was clear but decreased in volume and rate.  Psychomotor showed mild agitation.  Affect was mildly anxious, related and stable.  Thought disorder was present in the form of rambling speech, tangentiality and circumstantiality and flight of ideas.  There was no thought disorder, delusions, hallucinations, or suicidal or homicidal ideation.  Judgment and insight were fair.  The examiner assigned a GAF of "about 50 or so."  Under Axis III (general medical conditions) the examiner listed hypertension, hepatitis C and gastroesophageal reflux disease (GERD).  Under Axis IV (psychosocial and environmental problems) the examiner noted "poor social support."

The Veteran was also interviewed in June 2009 by a VA psychologist, who noted the Veteran did not appear to be overtly psychotic and to be well oriented, with an average fund of information.  Basic cognitive functions appeared to be intact, although judgment, reasoning, impulse control and insight were all defective.  The Veteran was not suicidal or homicidal and was not a threat to himself or others.  The psychologist assigned a current GAF of 50; under Axis III the examiner noted "lack of meaningful structure; no prosocial goal orientation."  

As noted above, the Veteran was afforded a VA examination in December 2010, performed by a psychologist.  The Veteran stated he was currently living with an adult son who had recently been released from prison.  The Veteran stated that he had some friends and that his typical leisure pursuits were to watch television and drink beer; he endorsed drinking as much as he could get and to using marijuana several times per week.  During interview the Veteran was casually dressed, psychomotor activity was unremarkable and speech was spontaneous but irrelevant.  The Veteran had short attention span but was oriented times three.  Though process was rambling and though content was preoccupation with getting service connection for disability.  There were no delusions or hallucinations, judgment was unremarkable and intelligence was average.  Insight was impaired in that the Veteran did not understand he had a problem.  There were no abnormal behaviors, and the Veteran denied panic attacks or suicidal or homicidal thoughts.  Impulse control was fair.  Memory was mildly impaired.  Significantly, the examiner stated the Veteran was able to maintain minimum personal hygiene and did not have a problem with activities of daily living; he was also competent to manage his money and pay his bills.        

On review of the evidence above, the Board finds the Veteran is not entitled to special monthly pension for aid and attendance or housebound status.  He is demonstrably not housebound or bedridden.  He has not asserted, and the evidence does not show, that he is either blind or nearly blind, or that he is a patient in a nursing home per the criteria of 38 C.F.R. § 3.351(b)(2), (3).

In regard to needing aid and attendance of another person, the record does not show factual need under the criteria set forth in 38 C.F.R. § 3.352(a) as detailed above.  Further, the VA examination report in December 2010 actively disproves the presence of disability meeting those criteria.  

The Board acknowledges the comment by the VA examiner that the Veteran was not able to care for himself, as shown by his disheveled and malodorous condition.  "Inability to keep himself ordinarily clean and presentable" is one of the criteria listed in 38 C.F.R. § 3.352(a).  However, the VA psychologist who interviewed the Veteran at the same time assigned a GAF of 50.  The GAF records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

In this case, GAF scores between 31 and 40 indicate some impairment in reality testing or communication or major impairment in several areas, while GAF scores between 41 and 50 indicate serious symptoms or any serious impairment in social, occupational or school functioning. GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning.  Quick Reference, supra, pg. 46-47.   Need for aid and attendance of another person would be more consistent with a GAF of 30 or below (inability to function in almost all areas).  Thus, the GAF assigned to the Veteran's nonservice-connected psychiatric disorder does not support award of special monthly pension for aid and attendance of another.    

In addition to the Veteran's psychiatric disorder(s), he has medical (non-psychiatric) disabilities including alcohol and substance abuse issues, hepatitis C infection, GERD and hypertension.  There is no indication in the record that such medical disabilities render him in need of aid and assistance, nor has the Veteran so asserted.

In sum, the Board has found the criteria for award of special monthly pension based on the need for aid and attendance or being housebound are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 54.

ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for posttraumatic stress disorder is granted.  

Entitlement to service connection for posttraumatic stress disorder is denied.

Reopening of the claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder is denied.    

Reopening of the claim of entitlement to service connection for multiple substance and alcohol abuse is denied.

Reopening of the claim of entitlement to service connection for residuals of Agent Orange exposure is granted.

Entitlement to service connection for residuals of Agent Orange is denied.

Reopening of the claim of entitlement to service connection for headaches is denied.  

Entitlement to service connection for chronic bronchitis is denied.

Entitlement to service connection for mood disorder is denied.

Entitlement to special monthly pension based on the need for aid and attendance or being housebound is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


